Case 2:20-cv-02128-ODW-SK Document 22 Filed 06/08/20 Page 1 of 2 Page ID #:143



  1                                                                                  JS-6
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   CORECIVIC, INC.,                           CASE NO: 2:20-cv-02128 ODW (SK)
 12                   Plaintiff,                 JUDGE: Otis D. Wright, II
                                                 MAGISTRATE JUDGE: Steve Kim
 13   v.
                                                 [PROPOSED] ORDER ON JOINT
 14   CANDIDE GROUP, LLC and                     STIPULATION TO TRANSFER
      MORGAN SIMON,                              VENUE OF THIS ACTION TO THE
 15                                              UNITED STATES DISTRICT COURT
                      Defendants.                FOR THE NORTHERN DISTRICT
 16                                              OF CALIFORNIA PURSUANT TO
                                                 28 U.S.C. § 1404(a)
 17
                                                 FILE DATE:              March 4, 2020
 18                                              TRIAL DATE SET:         No Date Set
 19
 20                                         ORDER
 21         Based on the Joint Stipulation to Transfer Venue of this action to the United
 22   States District Court for the Northern District entered into by and between CoreCivic,
 23   Inc. (“Plaintiff”) and Defendants Candide Group, LLC and Morgan Simon
 24   (“Defendants”) and for good cause shown:
 25   //
 26   //
 27   //
 28
Case 2:20-cv-02128-ODW-SK Document 22 Filed 06/08/20 Page 2 of 2 Page ID #:144



  1         1. The Stipulation is approved.
  2         2. The Clerk is hereby directed to TRANSFER this matter in its entirety to
  3            the United State District Court for the Northern District of California,
  4            Oakland Division, Ronald V. Dellums Federal Building & United States
  5            Courthouse, 1301 Clay Street, Oakland, CA 94612.
  6
            IT IS SO ORDERED.
  7
  8   Dated: June 8, 2020                     ___________________________________
  9                                                       Otis D. Wright, II
                                                     United States District Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -2-
